Citation Nr: 0501739	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for leukemia claimed as 
a residual of exposure to ionizing radiation during service.

2.  Entitlement to service connection for prostate cancer 
claimed as a residual of exposure to ionizing radiation 
during service.

3.  Entitlement to service connection for skin cancer claimed 
as a residual of exposure to ionizing radiation during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he suffers from the disabilities on 
appeal as a result of exposure to radiation while transiting 
Nagasaki (four times) beginning sometime in September 1946.

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases (including all 
cancers), while not accorded the benefit of the regulations 
regarding presumptive service connection, have been 
determined to be potentially radiogenic in nature, and may be 
referred to the Under Secretary for Benefits for a 
determination as to whether it is at least as likely as not 
that the veteran's listed disease resulted from exposure to 
radiation in service.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease following his 
separation from service, and it is asserted that the disease 
resulted from exposure to ionizing radiation during service, 
an assessment must be made as to the size and nature of the 
radiation dose.  In this case, since the veteran did not 
participate in atmospheric nuclear weapons testing or in the 
occupation of Hiroshima and Nagasaki, the dose estimate 
procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) are 
for application.  All of the veteran's pertinent records are 
to be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), then before its adjudication the claim 
must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  This regulations indicates that the Under 
Secretary for Benefits is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health.

In order to give the veteran every consideration with respect 
to the present appeal and to accord the appellant due process 
of law, the Board finds that further development with respect 
to the issues on appeal in this case is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the veteran's 
claims file to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.

2.  The claims file should then be 
referred to the Under Secretary of 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health, if found to be necessary.

3.  After the above development has been 
completed, and after giving the veteran 
an opportunity to supplement the record, 
the RO should review the case and ensure 
that all indicated actions are complete.  
The RO should then re-adjudicate the 
issues on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




